Name: Commission Regulation (EEC) No 3034/79 of 20 December 1979 laying down conditions for the entry of fresh table grapes of the variety Emperor (Vitis vinifera c.v.) falling within subheading 08.04 A I a) 1 of the Common Customs Tariff
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 341 /20 Official Journal of the European Communities 31 . 12 . 79 COMMISSION REGULATION (EEC) No 3034/79 of 20 December 1979 laying down conditions for the entry of fresh table grapes of the variety Emperor (Vitis vinifera c.v.) falling within subheading 08.04 A I a) 1 of the Common Customs Tariff THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Common Customs Tariff Nomenclature, HAS ADOPTED THIS REGULATION: Article 1 The entry under subheading 08.04 A I a) 1 of the Common Customs Tariff of fresh table grapes of the variety Emperor (Vitis vinifera c.v .) shall be subject to presentation of a certificate of authenticity meeting the requirements specified in this Regulation . Article 2 Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 97/69 of 16 January 1969 on measures to be taken for uniform application of the nomenclature of the Common Customs Tariff ( 1 ), as last amended by Regulation (EEC) No 280/77 ( 2 ), and in particular Articles 3 and 4 thereof, Whereas the Common Customs Tariff annexed to Council Regulation (EEC) No 950/68 of 28 June 1968 (3), as last amended by Council Regulation (EEC) No 2999/79 (4 ), covers fresh table grapes of the variety Emperor (Vitis vinifera c.v.) falling within subheading 08.04 Ala) 1 ; whereas entry under this subheading is subject to conditions to be determined by the competent authorities ; whereas, in order to ensure uniform application of the nomenclature of the Common Customs Tariff, provisions specifying those conditions must be laid down ; Whereas identification of the above products presents certain difficulties ; whereas it can be considerably simplified if the exporting country gives an assurance that the product exported corresponds to the description of the product in question ; whereas, consequently, entry of a product under the subheading mentioned above should be authorized only where such product is accompanied by a certificate of authenticity which is issued by an authority acting under the responsibility of the exporting country and which provides such assurance ; Whereas it is appropriate to specify the form which such certificate must take and the conditions for its use ; whereas, furthermore, measures must be introduced to enable the Community to keep check upon the conditions of issue of the said certificate ; whereas accordingly certain obligations should be imposed on the issuing authority ; 1 . The certificate shall be in the form set out in Annex I in the official language of the exporting country. The size of the certificate shall be approximately 210 X 297 mm. The paper used shall be white and weigh not less than 40 g/m2 . 2 . Each certificate shall bear an individual serial number given by the issuing authority Article 3 The certificate shall be completed either in typescript or in manuscript . In the latter case, it must be completed in ink and block letters . Article 4 The certificate shall be submitted to the customs authorities of the importing Member State within three months of its date of issue, together with the goods to which it relates . Article 5 H OJ No L 14, 21 . 1 . 1969 , p . 1 . ( 2) OJ No L 40, 11 . 2 . 1977, p . 1 . ( 3 ) OJ No L 172, 22 . 7 . 1968 , p . 1 . 1 . A certificate shall be valid only if it is duly authenticated by an authority appearing on the list referred to in Article 6 (2 ).( 4 ) See page 1 of this Official Journal . 31 . 12 . 79 Official Journal of the European Communities No L 341/21 when an issuing authority fails to fulfil one or more of the obligations incumbent upon it. 2 . A duly authenticated certificate is one which shows the place and date of issue and bears the stamp of the issuing authority and the signature of the person or persons authorized to sign it. Article 7 Article 6 When the consignment is split, the original certificate shall be photocopied for each part consignment. The photocopies and the original certificate shall be presented to the customs office at which the goods are situated. Each photocopy shall indicate the name and address of the consignee and be marked in red 'Extract valid for ... kg' (in figures and letters) together with - the place and date of the splitting. These statements shall ; be authenticated by the customs office stamp and signature of the officer responsible. The original certificate shall be noted with the particulars relevant to the splitting of the consignment and shall be retained by the competent customs office. 1 . An issuing authority can appear on the list only if: (a ) it is recognized as such by the exporting country ; (b ) it undertakes to verify the particulars shown in certificates ; ( c) it undertakes to provide the Commission and Member States, on request, with all appropriate information to enable an assessment to be made of the particulars shown in the certificates. 2 . The list of issuing authorities appears in Annex II . 3 . The list shall be revised when the conditions specified in paragraph 1 (a) is no longer satisfied or Article 8 This Regulation shall enter into force on 1 January 1980. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 December 1979 . For the Commission fitienne DAVIGNON Member of the Commission class="page"> ANNEX I class="page"> 31 . 12 . 79 Official Journal of the European Communities No L 341/25 ANNEX II Issuing authority Exporting country Name Place where established United States of America United States Washington DC Department ot Agriculture or its authorized State offices